Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.

Response to Amendment
This action is in response to the amendment file on 10/12/2021. The claims 1, 11 and 20 have been amended. The amendment has been entered. Claims 1-20 are pending in the application.

Response to Arguments
Applicant argues on page 10-11 Remarks filed 10/12/2021 that the amended claims do not recite any mathematical concepts or formulas. Instead, the amended claims are directed towards techniques for generating and evaluating optimal computer-aided design options for a structure based on design constraints and subdivision modification based on construction parameters and fixtures associated with the 
Examiner respectfully disagreed with the following reasons. First, these limitations are considered “Mental Process”. 
“generating initial geometry for a first design option based on one or more design constraints … dividing the initial geometry along at least one axis to generate a set of divisions; generating a sequence of seed points along the at least one axis based on one or more distribution parameters indicating number and proximity of adjacent seed points in the sequence of seed points; generating a sequence of boundaries along the at least one axis based on the sequence of seed points and the one or more distribution parameters, wherein each boundary in the sequence of boundaries separates one seed point in the sequence of seed points from an adjacent seed point in the sequence of seed points; subdividing the initial geometry based on the set of divisions to generate a plurality of subdivisions; modifying a first subdivision included in the plurality of subdivisions based on one or more construction parameters for the first design option to generate a first neighborhood, wherein the one or more construction parameters indicate at least one of a shape, size, or position for the first neighborhood;”
Note that, if a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See MPEP 2106.04(a)(2) III. Mental Processes
As shown above, a human can design a layout using pen or paper which are considered as abstract Idea “Mental Process”. Furthermore, the one or more construction parameters indicate one of a shape, size, or position for the first neighborhood. A human can identify a shape or size or position of the subdivision in the layout. Nothing in the claim reciting complex design features that cannot be performed on human mind or using pen and paper. Reciting generic computer system as a tool to execute the abstract idea does not add significantly more into claim. See detail rejection below.
See Application, paragraphs [0050]-[0052]. The initial geometry is divided along at least one axis to generate a set of divisions. …”
Examiner respectfully disagreed with applicant’s arguments because the present claims do not illustrate “a practical application of generating and evaluating optimal computer-aided design options for a structure”. As mentioned above, the claims simply recite steps of generating initial geometry for a first design option based on one or more design constraints … dividing the initial geometry along at least one axis to generate a set of divisions; generating a sequence of seed points along the at least one axis based on one or more distribution parameters indicating number and proximity of adjacent seed points in the sequence of seed points; generating a sequence of boundaries along the at least one axis based on the sequence of seed points and the one or more distribution parameters, wherein each boundary in the sequence of boundaries separates one seed point in the sequence of seed points from an adjacent seed point in the sequence of seed points; subdividing the initial geometry based on the set of divisions to generate a plurality of subdivisions; modifying a first subdivision included in the plurality of subdivisions based on one or more construction parameters for the first design option to generate a first neighborhood, wherein the one or more construction parameters indicate at least one of a shape, size, or position for the first neighborhood;”
In additional, the claims recite “displaying, for analysis by a user, at least a portion of the first design option based on the first neighborhood and one or more of the one or more construction parameters for the first design option.” Examiner considers this limitation as displaying the result (e.g. layout) of the design model without additional features. Note that, The displaying step is recited at a high level of generality (i.e. as a general means of outputting data) and amounts to mere data outputting, which is a form of insignificant extra-solution activity.
Applicant argues on page 12-13 Remarks filed 10/12/2021 that the present claims that are directed to improvements to computer functionality, or other technology, are not abstract. The specification can be consulted in determining whether a claimed invention purports to improve computer functionality or existing technology. Applicant submits that the amended claims improve technology or a technical field and, therefore, are not directed towards an abstract idea. In that regard, the present Application describes how conventional computer-aided design approaches provide no way to identify deterministically the degree to which a given design meets a particular design objective. See Application, paragraph [0004]. Consequently, an architect or designer may inadvertently create a design that does not adequately address all design objectives or fails to meet a particular design objective altogether. See i, paragraph [0004]. In addition, conventional computer-aided design approaches create little, if any, See i. paragraph [0005]. Consequently, investors, owners, regulators, and other interested parties outside of the architectural design team have no way to analyze the suitability of a given design. See i, paragraph [0005]. The claimed approach improve computer-aided design techniques by generating and evaluating optimal computer-aided design options for a structure based on design constraints and subdivision modification based on construction parameters and fixtures associated with the structure.
Examiner respectfully disagreed with the same reasons above. In particular, the claim does not recite limitation to illustrate the unconventional function of computer system that are directed to improvements to computer functionality. Moreover, the claim does not recite limitations that are directed to “identify deterministically the degree to which a given design meets a particular design objective” or “analyze the suitability of a given design in a given architectural project based on design objectives”.
Note that, the present claims simply recite steps for creating a design for a structure based on design constraints and construction parameters (e.g. generating initial geometry for a first design option based on one or more design constraints … dividing the initial geometry along at least one axis to generate a set of divisions; generating a sequence of seed points along the at least one axis based on one or more distribution parameters indicating number and proximity of adjacent seed points in the sequence of seed points; generating a sequence of boundaries along the at least one axis based on the sequence of seed points and the one or more distribution parameters, wherein each boundary in the sequence of boundaries separates one seed point in the sequence of seed points from an adjacent seed point in the sequence of seed points; subdividing the initial geometry based on the set of divisions to generate a plurality of subdivisions; modifying a first subdivision included in the plurality of subdivisions based on one or more construction parameters for the first design option to generate a first neighborhood, wherein the one or more construction parameters indicate at least one of a shape, size, or position for the first neighborhood;). Nothing in the claims illustrate “improve computer-aided design techniques by generating and evaluating optimal computer-aided design options for a structure”.
Applicant further argues on page 14-16 Remarks filed 10/12/2021 that the amended claims are not abstract for at least four reasons. 
First, in Thales Visionix, Inc. v. United States, 850 F.3d 1343 (Fed. Cir. 2017), the Federal Circuit held that claims directed to determining the orientation of an object relative to a moving reference frame using measurements by two inertial sensors in different reference frames were not directed to an abstract idea under § 101, because the claims were instead directed to the application of a mathematical computation to the unconventional configuration of sensors. Similar to the claims at issue in Thales, the amended claims are directed to techniques for generating and evaluating optimal computer-aided design options for a structure based on design constraints andPage 14 subdivision modification based on construction parameters and fixtures associated with the structure. Accordingly, the amended claims are not directed to only mathematical calculations.
Second, in compliance with Finjan, the amended claims recite specific limitations that effect a useful result or technological improvement. In particular, the amended Finjan. 
Third, in compliance with Visual Memory, the claimed approach is directed towards a technological improvement. In particular, the claimed approach is directed towards the technological improvement of generating and evaluating optimal computer- Page 15  structure. See Application at paragraphs [0008], [0050]-[0058], [0062], and [0063]. Because the amended claims are directed towards a technological improvement, the claims are not abstract under the legal standard set forth in Visual Memory. 
Fourth, in compliance with DDR Holdings, the claimed approach provides a technical solution to a technical problem arising in the field of computer-aided design. As previously noted, conventional computer-aided design approaches provide no way to identify deterministically the degree to which a given design meets a particular design objective. See Application, paragraph [0004]. Consequently, an architect or designer may inadvertently create a design that does not adequately address all design objectives or fails to meet a particular design objective altogether. See id paragraph [0004]. In addition, conventional computer-aided design approaches create little, if any, hard data that can be analyzed by the external stakeholders in a given architectural project. See id paragraph [0005]. Consequently, investors, owners, regulators, and other interested parties outside of the architectural design team have no way to analyze the suitability of a given design. See id paragraph [0005]. The claimed approach improve computer-aided design techniques by generating and evaluating optimal computer-aided design options for a structure based on design constraints and subdivision modification based on construction parameters and fixtures associated with the structure. The claimed approach that does not have the disadvantages of conventional computer-aided design approaches. Because the claimed approach is DDR Holdings. 
Examiner respectfully disagreed with applicant’s arguments because of the following reasons. First, the present claim is not the same as the claims of Thales because the present claim does not recites limitations that are directed to the implementation of sensors or unconventional devices. The claimed invention is directed to a method of creating a design for a structure based on design constraints and construction parameters.
Second, the present claim is not the same as the claims of Finjan. In Finjan, the Court found that the claimed invention is an improvement to computer technology.  Notably, behavior-based virus scans "can analyze a downloadable's code and determine whether it performs potentially dangerous or unwanted operations—such as renaming or deleting files."  Thus, these scans can detect previously unknown viruses as well as infected code that has been purposely obfuscated or scrambled to avoid traditional virus scan technology.  Moreover, since the security profile is linked to the downloadable, a computer can safely decide whether to access the downloadable by reviewing its security profile. There is no behavior-based virus scan in the present claims. Furthermore, the present claim does not illustrate the features of “improve computer-aided design techniques by generating and evaluating optimal computer-aided design options for a structure”. There is nothing in the claims that indicates any improvement to the modeling technology or computer functionality.
Third, the present claim is not the same as the claims of Visual Memory. In Visual Memory, LLC v. NVIDIA Corp., 867 F.3d 1253, 1254, 123 USPQ2d 1712, 
Fourth, the present claim is not the same as the claims of DDR Holdings. In DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 113 USPQ2d 1097 (Fed. Cir. 2014), the court provides an example of additional elements that favored eligibility because they were more than well-understood, routine conventional activities in the field. The claims in DDR Holdings were directed to systems and methods of generating a composite webpage that combines certain visual elements of a host website with the content of a third-party merchant. 773 F.3d at 1248, 113 USPQ2d at 1099. The court found that the claim had additional elements that amounted to significantly more than the abstract idea, because they modified conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, which differed from the conventional operation of Internet hyperlink protocol that transported the user away from the host’s webpage to the third party’s webpage when the hyperlink was activated. 773 F.3d at 1258-59, 113 USPQ2d at 1106-07. Thus, the claims in DDR Holdings were eligible. It is not the case in the present claims. As illustrated above the claims are merely directed to a method of design the layout of a structure based on design constraints and construction parameters. There is nothing in the claims that indicates 
Applicant argues on page 17-18 Remarks filed 10/12/2021 that the amended claim 1 recites the limitations of generating a sequence of seed points along the at least one axis based on one or more distribution parameters indicating number and proximity of adjacent seed points in the sequence of seed points. As discussed below, these limitations are not present in the prior art, indicating that the limitations are unconventional and non-routine. In addition, these limitations are specific to implementing the inventive functionality of the claimed approach and, therefore, cannot be considered conventional or routine. See Application, paragraphs [0008], [0050]-[0058], [0062], and [0063]. Further, the Examiner has not cited any evidence that these particular limitations are well-known, conventional, or routine operations. … The amended claims recite limitations that are unconventional and non-routine, which also proves that the claims cannot and do not preempt all applications of any purported abstract idea.
Examiner respectfully disagreed with applicant’s arguments because of the following reasons. Note that, the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d).

In summary, applicant’s argument are not persuasive and 101 rejection is maintained.
Applicant’s amendments and arguments, see page 18-19 Remarks, filed 10/12/2021, with respect to 35 U.S.C. 103 rejection have been fully considered and are persuasive.  The amendments had overcome the rejection. The 35 U.S.C. 103 rejection has been withdrawn.

Examiner’s Recommendation
Examiner made a proposed amendment (see below) in light of specification [49] [54-56] [63] [87] Fig 7-8 that would resolve the 101 issue. This proposed amendment illustrate a practical application such as presenting design option associated with different metrics in a quantifiable manner for user easy assessment. 
Proposed amendment
“subdividing the initial geometry based on the set of divisions to generate a plurality of subdivisions, wherein each one of the plurality of subdivisions corresponds to a different group of potential occupants of the structure; … displaying, for analysis by a user, at least a portion of the first design option based on the first neighborhood and one or more of the one or more construction parameters for the first design option, wherein the first design option is presented with a set of metrics that address a plurality of design criteria set by the different group of potential occupants of the structure in a quantifiable manner for effective management”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 

Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to a process.

Step 2A Prong One
Claim 1 recite 
“generating initial geometry for a first design option based on one or more design constraints, (mental process)
wherein the first design option comprises a computer-aided design and delineates the initial geometry; (mental process and insignificant extra-solution activity)
dividing the initial geometry along at least one axis to generate a set of divisions, (mental process)
based on one or more distribution parameters indicating number and proximity of adjacent seed points in the sequence of seed points; (mental process)
generating a sequence of boundaries along the at least one axis based on the sequence of seed points and the one or more distribution parameters, wherein each boundary in the sequence of boundaries separates one seed point in the sequence of seed points from an adjacent seed point in the sequence of seed points; (mental process)
subdividing the initial geometry based on the set of divisions to generate a plurality of subdivisions, (mental process)
modifying a first subdivision included in the plurality of subdivisions based on one or more construction parameters for the first design option to generate a first neighborhood, (mental process)
wherein the one or more construction parameters indicate at least one of a shape, size, or position for the first neighborhood, (mental process)
displaying, for analysis by a user, at least a portion of the first design option based on the first neighborhood and one or more of the one or more construction parameters for the first design option. (output data)
The claimed concept of a method that allows user to design a floor plan based on the design constraints to divide and modify the floor plan into different sections based on points and boundary, under broadest reasonable interpretation, is a process that covers performance of the limitation in the mind or using pen and paper. Accordingly, claim 1 recites an abstract idea. 
Step 2A Prong Two
Claim 1 recites “the first design option comprises a computer-aided design” which is identified as insignificant computer implementation. This is considered as insignificant extra-solution activity. See MPEP 2106.05(g).
The displaying step is recited at a high level of generality (i.e. as a general means of outputting data) and amounts to mere data outputting, which is a form of insignificant extra-solution activity.
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. 
The judicial exception is not integrated into a practical application.

Step 2B
The same analysis applies here in 2B. That is, simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
As discussed previously with respect to Step 2A Prong Two, the additional element of using computer system (e.g. processor coupled with memory) is simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea. See applicant’s specification [0034-0038] and Fig. 1 for generic computer description.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not 
Thus, claim 1 is not patent eligible. 
Same conclusion for dependent claims of independent claim 1.

Claim 2 recites identifying one or more generative regions included in the initial geometry that are separate from one or more non-generative regions included in the initial geometry; (mental process)
and generating a first centerline that divides a first generative region included in the one or more generative regions along the at least one axis. (mental process)

Claim 3. reciting adjusting each boundary in the sequence of boundaries relative to the sequence of seed points to generate a set of adjusted boundaries, wherein each subdivision included in the plurality of subdivisions is defined by one or more adjusted boundaries. (mental process)

Claim 4 recites selecting a boundary of a first subdivision; (mental process)
generating an amenity zone adjacent to the boundary; and selecting an amenity for placement in the amenity zone. (mental process)

Claim 5 recites generating a computer-based survey to determine, for each potential occupant included in a group of potential occupants, a desired proximity to one or more amenities, a desired exposure to traffic associated with other potential 

Claim 6 recites parsing results from the computer-based survey to generate a set of design criteria; (mental process)
and assigning a first subgroup of potential occupants included in the group of potential occupants to the first neighborhood based on a first subset of the design criteria that is associated with the first subgroup of potential occupants.  (mental process)

Claim 7 recites generating a first metric indicating a degree to which the first neighborhood meets the first subset of the design criteria; (mental process)
and determining that the first metric is greater than a second metric indicating a degree to which a second neighborhood meets the first subset of the design criteria. (mental process)

Claim 8 recites generating a spectrum of varied design options by iteratively: modifying the construction parameters to generate modified construction parameters; (mental process)
separating the initial geometry into alternative subdivisions based on the modified construction parameters; (mental process)

distributing a group of potential occupants across the set of neighborhoods based on a set of design criteria to generate a given design option, (mental process)
wherein the set of design criteria indicates one or more preferences associated with the group of potential occupants. (mental process)

Claim 9 recites wherein each of the one or more design constraints indicates a geometrical restriction placed on the first design option. (mental process)

Claim 10 recites wherein each one of the plurality of subdivisions corresponds to a different group of potential occupants.  (mental process)

Similar conclusion for independent claim 11, 20 and their dependent claims. Note that claim 11 recites a computer-readable medium storing program instructions. The storing step is recited at a high level of generality (i.e., as a general means of storing data) and amounts to mere data storing, which is a form of insignificant extra-solution activity.
Furthermore, claim 20 recites “a system for optimizing a set of design options for a structure, including: a memory that stores a design engine; and a processor that is coupled to the memory and, when executing the design engine”.
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-20 are not patent eligible. 

Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome 35 U.S.C. 101.
The following is a statement of reasons for the indication of allowable subject matter:
Arash Bahrehmand (NPL: Thesis “A Computational Model for Generating and Analysing Architectural Layouts in Virtual Environments” 2016) teaches an optimization algorithm for dividing the initial geometry into subdivisions and designing the floor plan based on user’s preference.
Turner (NPL: Floor plan generation and room labeling of indoor enviroments from laser range data, 2014) teaches room labeling using room seed, boundary and wall axis.
Yang (NPL: “Generation of navigation graphs for indoor space, 2015”) teaches a complete and unified method for the construction of navigation graphs of indoor space.
) teaches classification of occupants based on type of floor plans.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 11 and 20:
generating a sequence of seed points along the at least one axis based on one or more distribution parameters indicating number and proximity of adjacent seed points in the sequence of seed points; generating a sequence of boundaries along the at least one axis based on the sequence of seed points and the one or more distribution parameters, wherein each boundary in the sequence of boundaries separates one seed point in the sequence of seed points from an adjacent seed point in the sequence of seed points;
in combination with the remaining elements and features of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148